Detailed Action
The following Final rejection is in response to the correspondence dated 8 April 2020.  Applicant amended claims 1 and 3.  No claims were added or cancelled. Claims 1, 3 and 5-14 are now pending. 
Response to Remarks
The 35 USC § 112(a) rejection of claims 1, 3, 5-14 is withdrawn in light of Applicants’ amendments.  
The 35 USC § 101 rejection of claims 1, 3, 5-14 is not withdrawn in light of Applicants’ remarks.  
Applicant asserts that claims 1 and 3 integrate the abstract idea into a practical application. Specifically, the Applicant asserts, “The improvement in the technical field of program code development workflow is explicitly stated in the additional element in the preceding claimed limitation of “wherein the displayed multiple remaining times are consistent results that facilitate said development of the program code in a reduced amount of development time”. (Remarks 19).  This argument has been fully considered but is not persuasive.  Paragraphs ¶¶2-4 and 17 describe the business need for a repeatable methodology for sizing automation projects. However, these paragraphs do not set forth a technical improvement.  Although the asserted portions of the Specification describe technical elements, they are not positively recited in the claims.  Further, the description in the specification generally links the use of the assessment to the particular technical environment, for example, “evaluat[ing] the cost and readiness for an automation package containing workflows for the provisioning of servers and network devices like routers and load balancers.” (Specification, [17]).  .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 3 are directed to a computer program product and computer system, each follows a similar series of steps.  
Under Step 2A, Prong One, the claim recites, “assign a weight to each category,” which involves a step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind since it require an evaluation, opinion or judgement; that is, other than reciting “instructions and one or more computer-readable hardware storage devices,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for this language, the claim encompasses a user simply mentally or manually assigning weights to categories that are stored in his/her mind. 
Further, the following claim limitations are also mental steps: “compute a weighted score for each question for each category by multiplying the received score for each question by the weight of the category that each question is associated with,”; “compute a weighted score for each category by averaging the weighted scores for the questions associated with each category”; calculate a remaining  time for completion for each percent range in the input data, wherein the calculated remaining time for completion for each percent range in the input data, wherein the calculated time for completion for each percent range is specific to the category to which each 
The following limitation is regarded as a mental step because although it references the input data, the limitation is interpreted as meaning “to find out” this information.  The claim recites, “ascertain, from the input data, for each category: (i) a first percent range of the plurality of contiguous percent ranges, subject to the first percent range comprising the resulting percent score and (ii) the calculated remaining time for completion that is specific to the category to which the ascertained first percent range is associated” which is a step that under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The step could be achieved by visually inspecting the input data and ascertaining the claimed features in one’s mind or by pen and paper.  

Under Step 2A Prong Two, Claim 1 recites a computer program product, comprising one or more computer-readable hardware storage devices and program instructions stored on at least one of the one or more storage devices and a monitor.  Claim 3 recites a computer system 
Under Step 2B, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using computer components.  Additionally, the elements recite generic computer functions routinely used in computer applications. For example, entering user data, performing mathematical computations, maintaining persistent organization of data within a data structure within computer systems or applications, and performing repetitive calculations are all routine, well-known and conventional computer functions.  The specification also expressly states that these system components are well-understood in the art (Specification, paragraph [39]).  Generic computer components performing recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Additionally elements recited also include instructions to present to a user interface various information; receive a score from the user to each question, receive input data comprising for each category, an associated plurality of contiguous percent ranges.  These limitations involve either receiving a person’s responses to questions as input, or presenting the result of a computation on a monitor.  These limitations are considered extra solution activity in the form of necessary data gathering of the parameter needed for the computation, and outputting the result (MPEP 2106.05(g)(3). Accordingly, the 
The dependent claims recite other judicial exceptions similar to those analyzed above.  For example, claims 5, 7, 8, 10, 12, and 13 further define the characteristics of data gathered from a human user’s judgement, evaluation, or observation.  Claims 6, 7, 8, 9, 10, 11, 12, and 13 further define instructions to perform calculations.  As indicated above, these are considered mental tasks because they involve processes that can reasonably be performed by an evaluation or assessment of a person. None of the claims include additional elements that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  Accordingly, they are rejected for similar reasons as indicated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624